i          i      i                                                                i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00773-CR

                                            Joe ARIZOLA,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 278088
                            Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 17, 2010

DISMISSED FOR WANT OF JURISDICTION

           On May 27, 2009, appellant was placed on deferred adjudication community supervision for

a period of one year. On October 9, 2009, the State filed a motion to enter adjudication of guilt and

revoke appellant’s community supervision. On October 28, 2009, the trial court entered an order

continuing appellant on community supervision, but modifying the terms of appellant’s community

supervision. Appellant filed a notice of appeal from the trial court’s order modifying the conditions
                                                                                    04-09-00773-CR



of his community supervision. This court does not have jurisdiction to consider an appeal from an

order altering or modifying the conditions of community supervision. See Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San

Antonio 1995, no pet.). On January 4, 2010, this court issued an order for appellant to show cause

on or before January 19, 2010, why this appeal should not be dismissed for lack of jurisdiction.

Appellant did not respond. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-